Citation Nr: 1818943	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Wolff-Parkinson-White syndrome.

2.  Entitlement to service connection for Wolff-Parkinson-White syndrome.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a right knee disorder.
9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for migraines.

12.  Entitlement to service connection for irritable bowel syndrome.

13.  Entitlement to a compensable disability rating for right foot plantar warts.

(The issues of entitlement to service connection for generalized anxiety disorder and entitlement to service connection for schizophrenia are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2005.

The claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript has been associated with the claims file.  Based on the Veteran's testimony at his DRO hearing, the Board has expanded the hypertension issue to include the theory of secondary service connection.  See 38 C.F.R. § 3.310 (2017); hearing transcript page 58.

In his February 2017 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  In a subsequent August 2017 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

Additional pertinent evidence was submitted into the record by the Veteran and his representative following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the December 2016 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted by the veteran or his or her representative with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2012).  Here, the Veteran's Substantive Appeal was submitted in February 2017, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

The issue of entitlement to vocational rehabilitation benefits has been raised by the record in a June 2017 VA 28-1900 Form, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The record demonstrates that the Veteran recently hired an attorney, but specifically limited the attorney's representation to the issues of entitlement to service connection for generalized anxiety disorder and schizophrenia in his VA Form 21-22a received by VA in April 2017.  Those issues are addressed in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

With the exception of the new and material evidence claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an October 2008 rating decision, the RO denied the Veteran's claim for service connection for Wolff-Parkinson-White syndrome; he was advised of the RO's decision and of his appellate rights in a letter dated that same month.

2.  The Veteran did not initiate an appeal of the RO's October 2008 decision within one year, nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's October 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for Wolff-Parkinson-White syndrome, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's October 2008 rating decision to deny service connection for Wolff-Parkinson-White syndrome is final.  38 U.S.C. §§ 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for Wolff-Parkinson-White syndrome.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the new and material evidence claim, no further discussion of compliance with VA's duty to notify and assist is necessary.  

In the present case, the RO, by a decision entered in October 2008, denied the Veteran's claim for service connection for Wolff-Parkinson-White syndrome on grounds that the disability was a congenital or developmental defect.  The RO notified the Veteran of its decision and of his appellate rights in a letter dated that same month, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. 
§ 3.156(b).  As a result, the RO's decision became final.  38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 2008 rating decision, service connection for Wolff-Parkinson-White syndrome was denied because the RO found that the disability was a congenital or developmental defect.  The evidence received since the time of the RO's October 2008 rating decision includes, in pertinent part, a DRO hearing transcript.  At the DRO hearing, the Veteran testified to experiencing chest pain and heart palpitations during his active military service, and that he never had any of these symptoms prior to service.  See hearing transcript, page 36, 51.  To the extent this testimony suggests the Veteran's disability may not be a congenital defect, but a disease with onset during service, the Board finds the testimony both new and material, raising a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for Wolff-Parkinson-White syndrome is reopened.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been provided with a proper duty-to-assist notice letter for his claims.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.
With respect to records, the AOJ last associated with the Veteran's claims file records of his VA treatment in September 2016.  In a January 2018 medical opinion, additional VA treatment visits were identified.  On remand, efforts should be made to obtain records of these and any other recent relevant VA treatment in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Further, in his November 2015 Notice of Disagreement (NOD), the Veteran reported that he was currently a member of the Air Force Reserves at Andrews Air Force Base in Maryland and that he was a member of the Air National Guard.  On his February 2017 Form 9, the Veteran stated that he was being discharged from the Reserves because of his PTSD.  The only Reserves records in the Veteran's claims file are dated from 2005 to 2008.  The recent Reserves records identified by the Veteran are not of record and are pertinent to the claims on appeal.  VA has a duty to associate these records with the claims file.  See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1).

Regarding the increased rating claim for plantar warts, the Veteran was last afforded a VA examination to determine the current severity of this disability in November 2016.  In an August 2017 Appellant's Brief, the Veteran's representative argued that the Veteran's pain and the use of intermittent systemic therapy should entitle him to a higher evaluation.  Pain and systemic therapies were not documented at his June 2015 or November 2016 VA examinations.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected plantar warts of the right foot.

Regarding the PTSD, tinnitus, sleep apnea, and irritable bowel syndrome claims, the Veteran was diagnosed with sleep apnea in June 2015 following a VA Medical sleep study.  In a January 2018 VA opinion, a physician noted the Veteran's current symptoms of stress/anxiety.  At his DRO hearing, the Veteran testified to experiencing current symptoms related to PTSD, tinnitus, and irritable bowel syndrome.  See hearing transcript, pages 29, 35, 51.  The Veteran's service treatment records document that he was treated for diarrhea in October 2001, situational stress in April 2002, and dyspepsia and abdominal pain in August 2004.  At his August 2016 DRO hearing, the Veteran testified to having a stressful Military Occupational Specialty (MOS) and to a continuity of psychiatric symptoms during and since his military service.  See hearing transcript, pages 30, 35.  He also testified that his tinnitus began during his active military service while working on the flight line in the U.S. Air Forces, and that he had sleep difficulties during service.  See hearing transcript, page 29.  In January 2018, the Veteran's VA treating physician provided a medical opinion.  The physician stated that the Veteran's "concerns of insomnia ... appear to be related to a diagnosis of sleep apnea.  His insomnia appears likely to have started during his military service."  The VA physician did not provide any rationale for this opinion, nor did he indicate review the Veteran's service records.  Under the circumstances, the Board finds that for each of these claims, the requirements for obtaining VA examinations and opinions have been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, such should be scheduled.

Regarding the lumbar spine, right knee, and migraine claims, VA examinations and medical opinions were provided in November 2016.  The examiners provided negative medical nexus opinions, citing primarily the Veteran's lack of medical treatment from his military discharge until the present.  However, at his DRO hearing, the Veteran testified to a continuity of symptomatology of his lumbar spine, right knee, and migraine problems since his military discharge and self-medicating for treatment.  See hearing transcript, pages 12, 21, 54.  The Veteran is competent to make these statements.  VA addendum medical opinions that consider the Veteran's lay statements are necessary before the lumbar spine, right knee, and migraine claims can be decided on the merits.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the November 2016 VA examiner diagnosed the Veteran with a left knee strain, but did not provide a medical nexus opinion.  The Veteran testified that his left knee was aggravated by the physical activities required during his active military service.  See hearing transcript, page 20.  Accordingly, a VA addendum medical opinion is also necessary for the left knee claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the Wolff-Parkinson-White syndrome claim, the RO previously denied this claim on the basis that the disability was a congenital or developmental defect.  

Generally, service connection may be granted for congenital diseases but not congenital defects. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90 (July 18, 1990)); Monroe v. Brown, 4 Vet. App. 513, 515   (1993). The presumption of soundness applies if a veteran's congenital disease is not noted at entry. Quirin, 22 Vet. App. at 396-97.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).

In this case, there is insufficient evidence for the Board to make a determination as to whether the Veteran's Wolff-Parkinson-White syndrome can be classified as a congenital disease or defect, or an acquired disease.  The Veteran's July 2000 military entrance examination documents a systolic heart murmur, but does not contain a diagnosis of Wolff-Parkinson-White syndrome.  To date, the Veteran has not been provided with a VA examination and medical opinion to determine if the disability is a congenital disease or defect, and if so, whether there was evidence of in-service incurrence or aggravation.  Based on the Veteran's hearing testimony, the Board finds that a VA examination and medical opinion are necessary.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate claims on appeal.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since September 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  Obtain copies of the Veteran's treatment records dated since 2008 from the Air Force Reserves at Andrews Air Force Base in Maryland and Air National Guard.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

4.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected plantar warts of the right foot.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected plantar warts of the right foot should be reported in detail.  

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA PTSD examination.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Identify whether the Veteran has a PTSD diagnosis that meets the DSM-5 criteria.  

(b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

(c) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  The examiner must address the in-service documentation of situational stress in April 2002, and the Veteran's assertions that he had a stressful MOS, and had continuity of symptoms during and since his military service.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA audiological examination.  The examiner must review the claims file.  

The physician should identify whether the Veteran currently has tinnitus.  If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the tinnitus had its onset in, or is otherwise related to disease or injury incurred in service, to include the Veteran's accounts of having experienced in-service noise exposure while working on a flight line, and from guns and planes during his military service with the U.S. Air Force.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

7.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed lumbosacral strain.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed lumbosacral strain had its onset in, or is otherwise related to disease or injury incurred in service.

In so doing, the examiner must address the Veteran's self-reported history of consistent symptoms and self-treatment since his military discharge. 
The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

8.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed bilateral knee strains.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed bilateral knee strains had onset in, or are otherwise related to a disease or injury incurred in service.

In so doing, the examiner must address the Veteran's self-reported history of consistent symptoms and self-treatment since his military discharge. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

9.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA sleep examination.  The examiner must review the claims file.  

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea had its onset in, or is otherwise related to a disease or injury incurred in service.  The examiner should consider and comment upon the Veteran's assertions that he experienced difficulty sleeping during and since his active military service.  The examiner should also consider and comment upon the January 2018 medical opinion of Dr. W.D.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

10.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed migraines.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed migraines had onset in, or are otherwise related to disease or injury incurred in service.

In so doing, the examiner must address the Veteran's self-reported history of consistent symptoms and self-treatment since his military discharge. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

11.  Arrange to have the Veteran scheduled for a VA gastrointestinal examination.  The examiner must review the claims file.  

The physician should identify all current gastrointestinal disabilities, to include irritable bowel syndrome.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had onset in, or is otherwise related to i disease or injury incurred in service, to include the in-service documentation of diarrhea in October 2001 and dyspepsia and abdominal pain in August 2004, and the Veteran's assertions of having symptoms during and since his military service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

12.  Arrange to have the Veteran scheduled for a VA heart examination.  The examiner must review the claims file.  Upon review of the file and examination of the Veteran, the examiner should address each of the following:

a) Is the Veteran's Wolff-Parkinson-White syndrome congenital in nature?  If so, please discuss whether it is more properly classified as a congenital disease or a congenital defect.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coun. Prec. 82-90 (July 18, 1990).

b) If Wolff-Parkinson-White syndrome is considered to be either a congenital disease or an acquired disease, please answer the following:
i.) Did Wolff-Parkinson-White syndrome clearly and unmistakably (i.e., undebatably) preexist the Veteran's active service?

ii.) If the answer to the above question is "YES," then is it also clear and unmistakable (i.e., undebatable) that such was NOT aggravated beyond its normal progression during the Veteran's active service? 

iii.) If the answer to either question (i) or (ii) is "NO," assume as true that the Veteran did not enter service with Wolff-Parkinson-White syndrome.  With that assumption in mind, is it at least as likely as not (50 percent or greater probability) that Wolff-Parkinson-White syndrome, congenital or otherwise, had its onset in, or is otherwise related to his period of active service?

c) If Wolff-Parkinson-White syndrome is considered to be a congenital defect, please discuss whether such a defect was as likely as not (50 percent probability or greater) subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  In forming the medical opinion, the examiner must address the Veteran's testimony at the DRO hearing of chest pain and heart palpitations during his active military service.

13.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


